DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 22 March 2022, the amendments to the claims and specification have been entered into the application.  According to the amendment, claims 1-12 are cancelled, no claims have been added, and claims 13-24 are currently pending in the application.  The previous rejections as provided in the Non-Final Rejection dated 15 December 2021 have been overcome by the amendments and are hereby withdrawn, however, after additional search and/or consideration, the following rejections are presented to address the changes to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 13-14, 18-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 4,757,764 issued to Thureson et al (Thureson).
Regarding claim 13, Thureson discloses an igniter, comprising an ignition transmitter (See at least Figures 6-7), wherein the ignition transmitter is coated with a thin layer of an explosive material (552 or 654), and wherein, when the ignition transmitter is ignited, the explosive material is configured to form a flame for providing a sympathetic ignition transfer, without using a detonative wave, between the ignition transmitter and a pyrotechnic ignition charge (“deflagrating” material).
Regarding claim 14, Thureson further discloses wherein the length and/or shape of the ignition transmitter are freely selectable (Clearly disclosed).
Regarding claim 18, Thureson further discloses wherein the ignition transmitter is a shock tube without an explosive capsule (See Figures, clearly illustrated).
Regarding claim 19, Thureson further discloses wherein the pyrotechnic ignition charge is provided after the ignition transmitter in an ignition chain (See Figures, clearly illustrated).
Regarding claim 22, Thureson discloses a munition comprising the igniter of claim 13 and a pyrotechnic element (Clearly disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thureson in view of U.S. Patent 5,365,851 issued to Shaw (Shaw).
Regarding claims 15-17, Thureson discloses the claimed invention except for the specifics of the attachment of the ignition transmitter to various components including an igniter.
Shaw, a related prior art reference, discloses [claim 15] wherein the ignition transmitter includes a first end, a second end opposing the first end, and wherein the first end of the ignition transmitter is fixedly installed in a first connecting sleeve (30, See Figures, clearly illustrated); [claim 16] wherein the second end of the ignition transmitter is fastened in or to a second connecting sleeve (See at least Column 7 Lines 48-65); and [claim 17] wherein the first end and the second end of the ignition transmitter are airtight and watertight with respect to the first connecting sleeve and the second connecting sleeve (See at least Column 4, Lines 5-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Thureson with the noted teachings of Shaw.  The suggestion/ motivation for doing so would have been to connect the igniter and detonator to the ignition transmitter with appropriate connections to prevent water from accessing the interior of the ignition transmitter at the connection points as disclosed by Shaw.
Claim(s) 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Thureson.
Regarding claim 20, Shaw discloses a modular adapter element comprising a connecting sleeve, a percussion cap in the connecting sleeve, and an igniter including an ignition transmitter having an end installable in the connecting sleeve (See Figures, clearly illustrated).
Shaw does not directly disclose the specific details of the ignition transmitter as claimed.
Thureson, a related prior art reference, discloses wherein the ignition transmitter is coated with a thin layer of an explosive material, and wherein, when the ignition transmitter is ignited, the explosive material is configured to form a flame for providing a sympathetic ignition transfer, without using a detonative wave, between the ignition transmitter and a pyrotechnic ignition charge (Limitations previously addressed, See at least the rejection of claim 13 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Shaw with the noted teachings of Thureson.  The suggestion/ motivation for doing so would be to utilize an appropriate “impulse transmission tube” as indicated by Shaw in the “Summary of the Invention”.
Regarding claim 21, Shaw further discloses wherein the connecting sleeve is a first connecting sleeve and the end of the ignition transmitter is a first end, wherein the ignition transmitter includes a second end opposing the first end, and wherein the modular adapter element further comprises a second connecting sleeve configured to receive the second end of the ignition transmitter (See at least Column 7 Lines 48-65).
Regarding claim 23, Shaw further discloses a housing to house the pyrotechnic element, and wherein the igniter is attached to the housing (See Figures, clearly illustrated).
Regarding claim 24, Shaw further discloses a connecting sleeve configured to attach the igniter to the housing, wherein the connecting sleeve is attached to the housing or is a part of the housing (See Figures, clearly illustrated).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any singular reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641